DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 11/09/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the intersection" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to determining the likelihood of collision, or if applicant is introducing a new step in claim 12. Therefore, the claim is indefinite. (For examination purposes, the claim will be interpreted as referring to the likelihood of collision). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 6, 11-14 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 6 Analysis- Under Step 1, Claim 6 is a method/process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining, based at least in part on the perceived trajectory, a perturbed trajectory… determining, based at least in part on the perturbed trajectory and the trajectory, a likelihood of collision between the object and the vehicle; and determining, based at least in part on the likelihood of collision, an action for the vehicle”. A person can mentally determine a perturbed trajectory based on a perceived trajectory. For example, a person driving a car can see another vehicle driving down a road and determine that the another vehicle will start turning right due to the curvature of the road, or slow down due to traffic up ahead.  A person can then mentally determine, based on the perturbed trajectory, if the object will collide with the vehicle. For example, a person in the car can determine that the another vehicle is driving fast, and will likely collide with the person in the car if the another vehicle turns to the right but does not slow down, or will not collide with the car if the another vehicle does slow down. A person can then think of an action for the vehicle. For example, a person in the car can determine that they should move out of the another vehicle’s perturbed trajectory to avoid a collision. 
Under Step 2A, Prong 2, the additional elements are “receiving state data associated with an object in an environment; receiving a perceived trajectory associated with the object… and receiving a trajectory associated with a vehicle in the environment”. This judicial exception is not integrated into a practical application because these steps are merely data gathering. The steps are insignificant because 
Under Step 2B, the additional elements are “receiving state data associated with an object in an environment; receiving a perceived trajectory associated with the object… and receiving a trajectory associated with a vehicle in the environment”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because these steps are merely data gathering. The steps are insignificant because the steps are merely obtaining the data necessary to perform the abstract idea and add nothing more to the claim. 

Claim 11 Analysis- Under Step 1, Claim 11 is a method/process claim.
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining a probability associated with the perturbed trajectory; altering, based at least in part on the probability, the likelihood of collision; and determining, further based at least in part on the probability, the action for the vehicle.” A person can mentally determine a probability with the perturbed trajectory. For example, a person can see another car and determine that the another car will most likely slow down due to traffic up ahead. The person can then mentally alter the likelihood of collision. For example, once the person determined that the another vehicle will most likely slow down, the person can mentally reduce the likelihood of collision. The person can then determine the action for the vehicle. For example, the person can mentally determine that they do not need to move out of the another vehicle’s way since the vehicle will most likely slow down, and not collide with the person. 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 

	
Claim 12 Analysis- Under Step 1, Claim 12 is a method/process claim.
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining a first bounding box associated with the vehicle; determining a second bounding box associated with the object; determining a first position of the first bounding box at the second time, based at least in part on the trajectory; determining a second position of the second bounding box at the second time, based at least in part on the perturbed trajectory; and determining an overlap between the first bounding box and the second bounding box at the second time, based at least in part on the first position and the second position”. A person can mentally determine bounding boxes around a vehicle and a second object. For example, a person mentally put a box around a vehicle based on the size of the vehicle, and mentally put a box around an object based on the size of the box. The person can then determine the positions of the two boxes at a second time based on the respective trajectories. For example, if the vehicle is traveling horizontally at a certain velocity, the person can determine the box around the vehicle will be at a certain position at a certain time. If the object is traveling vertically, the person can determine the box around the object will be at a certain position at a certain time. The person can then determine if the boxes overlap. For example, the person can compare when the first box will be a certain position, and then determine if the second box would be at the same position at the same time. If they are the same place at the same time, the person would determine that they overlap. 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 


Claim 13 Analysis- Under Step 1, Claim 13 is a method/process claim.
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining the perturbed trajectory comprises varying one or more of the acceleration data or the steering angle rate, based at least in part on a perturbation parameter.” A person can mentally determine a perturbed trajectory by varying the acceleration of an object, the acceleration being a perturbation parameter. For example, a person driving a car can see another vehicle driving down a road and determine that the another vehicle will slow down due to traffic up ahead. The another vehicle slowing down is interpreted as varying acceleration. 
 Under Step 2A, Prong 2, the additional elements are “the state data is based at least in part on sensor data captured by a sensor of the vehicle, and wherein the state data comprises acceleration data associated with the object and a steering angle rate associated with the object”. This judicial exception is not integrated into a practical application because these steps are merely stating that the state data comes from a generic sensor, and stating what type of data is collected by the generic sensor. The steps are insignificant because they are merely reciting the use of a generic sensor that collects acceleration data and a steering angle rate. 
Under Step 2B, the additional elements are “the state data is based at least in part on sensor data captured by a sensor of the vehicle, and wherein the state data comprises acceleration data associated with the object and a steering angle rate associated with the object”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because these steps are merely stating that the state data comes from a generic sensor, and 

Claim 14 Analysis- Under Step 1, Claim 14 is a non-transitory computer-readable media claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining, based at least in part on the perceived trajectory, a perturbed trajectory… determining, based at least in part on the perturbed trajectory and the trajectory, a likelihood of collision between the object and the vehicle; and determining, based at least in part on the likelihood of collision, an action for the vehicle”. A person can mentally determine a perturbed trajectory based on a perceived trajectory. For example, a person driving a car can see another vehicle driving down a road and determine that the another vehicle will start turning right due to the curvature of the road, or slow down due to traffic up ahead.  A person can then mentally determine, based on the perturbed trajectory, if the object will collide with the vehicle. For example, a person in the car can determine that the another vehicle is driving fast, and will likely collide with the person in the car if the another vehicle turns to the right but does not slow down, or will not collide with the car if the another vehicle does slow down. A person can then think of an action for the vehicle. For example, a person in the car can determine that they should move out of the another vehicle’s perturbed trajectory to avoid a collision. 
Under Step 2A, Prong 2, the additional elements are the non-transitory computer readable media and “receiving state data associated with an object in an environment; receiving a perceived trajectory associated with the object… and receiving a trajectory associated with a vehicle in the environment”. This judicial exception is not integrated into a practical application because the non-transitory computer readable media is merely used as a tool to perform the abstract idea and these steps are merely data gathering. The steps are insignificant because the processor is merely used as a 
Under Step 2B, the additional elements are the non-transitory computer readable media and “receiving state data associated with an object in an environment; receiving a perceived trajectory associated with the object… and receiving a trajectory associated with a vehicle in the environment”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the non-transitory computer readable media is merely used as a tool to perform the abstract idea and these steps are merely data gathering. The steps are insignificant because the processor is merely used as a tool to perform the abstract idea and the steps are merely obtaining the data necessary to perform the abstract idea and add nothing more to the claim. 

Claim 19 Analysis- Under Step 1, Claim 19 is a non-transitory computer-readable media claim.
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining a probability associated with the perturbed trajectory; altering, based at least in part on the probability, the likelihood of collision; and determining, further based at least in part on the probability, the action for the vehicle.” A person can mentally determine a probability with the perturbed trajectory. For example, a person can see another car and determine that the another car will most likely slow down due to traffic up ahead. The person can then mentally alter the likelihood of collision. For example, once the person determined that the another vehicle will most likely slow down, the person can mentally reduce the likelihood of collision. The person can then determine the action for the vehicle. For example, the person can mentally determine that they do not need to move out of the another vehicle’s way since the vehicle will most likely slow down, and not collide with the person. 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 


Claim 20 Analysis- Under Step 1, Claim 20 is a non-transitory computer-readable media claim.
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “determining a first region associated with a predicted position of the vehicle at a first time, based at least in part on the trajectory; determining a second region associated with a predicted position of the object at the first time, based at least in part on the perturbed trajectory; and determining an overlap between the first region and the second region”. A person can mentally determine a region associated with a predicted position of a vehicle at a first time. For example, if the vehicle is traveling horizontally at a certain velocity, the person can determine the vehicle will be at a certain position at a certain time. A person can mentally determine a second region associated with a predicted position of an object at a first time For example, if the object is traveling vertically, the person can determine the object will be at a certain position at a certain time. The person can then determine if the positions overlap at the same time. For example, the person can compare when the vehicle will be a certain position, and then determine if the object would be at the same position at the same time. If they are the same place at the same time, the person would determine that they overlap. 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements. 
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lan et al (US 20200180648 A1) (Hereinafter referred to as Lan).

Regarding Claim 1, Lan discloses a system comprising: 
one or more processors (See at least Lan Paragraph 0085, the vehicle computing system includes one or more processors); and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations (See at least Lan Paragraph 0047) comprising: 
receiving state data associated with an object in an environment, the state data based at least in part on sensor data captured by a sensor of a vehicle (See at least Lan Paragraph 0019, the sensors are used to capture data on the environment and objects proximate to the vehicle and then provide the data to the vehicle’s autonomy computing system), and the state data associated with a first time (See at least Lan Paragraphs 0019 and 0022, the sensor data indicates the characteristics of the object at one or more times; See at least Lan Paragraph 0061 and Figure 2, the objects initial positions are interpreted as state data at a first time); 
determining, based at least in part on the state data and a perturbation parameter, a plurality of perturbed trajectories associated with the object (See at least Lan Paragraph 0022, the state data is used ; 
receiving a trajectory associated with the vehicle in the environment (See at least Lan Paragraph 0058, the vehicle computing system obtains the planned motion trajectory of the vehicle); 
determining, based at least in part on a first perturbed trajectory and the trajectory associated with the vehicle, an intersection associated with the object and the vehicle at a second time after the first time (See at least Lan Paragraphs 0061 and Figure 2, the vehicle computing system determines an interaction between the vehicle and other objects based on the trajectories of the vehicle and objects; The interaction due to the trajectories of the vehicle and objects occur at a second time after the first time; See at least Lan Paragraphs 0059 and 0063,an interaction is determined between the predicted trajectories 220A-B of the first object and a second object, the second object being the vehicle 104); 
determining, based at least in part on the intersection, an action for the vehicle (See at least Lan Paragraph 0083, a motion plan is generated based on the predicted interaction trajectories); and 
controlling operation of the vehicle based at least in part on the action (See at least Lan Paragraph 0083, the motion plan is implemented). 

Regarding Claim 2, Lan discloses the operations further comprising: 
determining, based at least in part on the plurality of perturbed trajectories and the trajectory associated with the vehicle, a number of intersections associated with the plurality of perturbed trajectories (See at least Lan Paragraphs 0061 and 0063, the system determines the interactions based on when objects overlap or intersect with each other; one or more interactions are determined for the plurality of trajectories); 
determining that the number of intersections meets or exceeds a threshold number (See at least Lan Paragraph 0081, the system determines one or more interaction trajectories for an object; examiner has interpreted one interaction to be a threshold number); and 
determining, further based at least in part on the number of intersections, the action for the vehicle (See at least Lan Paragraph 0083, a motion plan is determined and implemented for the vehicle based on the one or more interactions).

Regarding Claim 3, Lan discloses the operations further comprising:  
determining a probability associated with the first perturbed trajectory, the probability indicative of a likelihood for the object to follow the first perturbed trajectory (See at least Lan Paragraph 0073, probabilities are determined for each trajectory); and 
determining, further based at least in part on the probability and the number of intersections, the action for the vehicle (See at least Lan Paragraphs 0082-0083, a motion plan is determined and implemented for the vehicle based on the one or more interactions and the probability of each trajectory).

	Regarding Claim 5, Lan discloses determining the intersection comprises: 
determining a first region associated with the vehicle at the second time, based at least in part on the trajectory (See at least Lan Paragraph 0061 and Figure 2, the vehicle trajectory 211 is interpreted as a first region); 
determining a second region associated with the object at the second time, based at least in part on the first perturbed trajectory (See at least Lan Paragraph 0061 and Figure 2, an object’s trajectory is interpreted as a second region); and 
determining an overlap between the first region and the second region (See at least Lan Paragraph 0061, an interaction is determined if there is an overlap between trajectories at a similar time period and the system can determine an interaction between the vehicle and an object).

Regarding Claim 6, Lan discloses a method comprising: 
receiving state data associated with an object in an environment (See at least Lan Paragraph 0019, the sensors are used to capture data on the environment and objects proximate to the vehicle and then provide the data to the vehicle’s autonomy computing system); 
receiving a perceived trajectory associated with the object (See at least Lan Paragraph 0061 and Figure 2, the initial trajectories of the objects are interpreted as the perceived trajectory); 
determining, based at least in part on the perceived trajectory, a perturbed trajectory (See at least Lan Paragraph 0063 and Figure 2, the plurality of predicted trajectories are interpreted as perturbed trajectories, which are determined for the plurality of objects); 
receiving a trajectory associated with a vehicle in the environment (See at least Lan Paragraph 0058, the vehicle computing system obtains the planned motion trajectory of the vehicle); 
determining, based at least in part on the perturbed trajectory and the trajectory, a likelihood of collision between the object and the vehicle (See at least Lan Paragraphs 0063-0064, interactions are predicted based on the conflicts between trajectories, and the trajectories are considered to be in conflict if they would lead to a collision; See at least Lan Paragraphs 0059 and 0063,an interaction is determined between the predicted trajectories 220A-B of the first object and a second object, the second object being the vehicle 104; Determining an interaction is interpreted as determining a collision is likely); and 
determining, based at least in part on the likelihood of collision, an action for the vehicle (See at least Lan Paragraph 0083, a motion plan is generated based on the predicted interaction trajectories).

Regarding Claim 7, Lan discloses determining the perturbed trajectory comprises determining a plurality of perturbed trajectories (See at least Lan Paragraph 0063 and Figure 2, a plurality of perturbed trajectories are determined for the plurality of objects), the method further comprising: 
determining, based at least in part on the plurality of perturbed trajectories and the trajectory, a number of potential collisions between the vehicle and the object (See at least Lan Paragraphs 0061 and 0063, the system determines the interactions, which are interpreted as potential collisions, based on when objects overlap or intersect with each other; one or more interactions are determined for the plurality of trajectories); 
determining that the number of potential collisions meets or exceeds a threshold number (See at least Lan Paragraph 0081, the system determines one or more interaction trajectories for an object; examiner has interpreted one interaction to be a threshold number); and 
determining, further based at least in part on the number of potential collisions, the action for the vehicle (See at least Lan Paragraph 0083, a motion plan is determined and implemented for the vehicle based on the one or more interactions).

Regarding Claim 11, Lan discloses determining a probability associated with the perturbed trajectory (See at least Lan Paragraph 0073, probabilities are determined for each trajectory);
altering, based at least in part on the probability, the likelihood of collision (See at least Lan Paragraph 0073 and Figure 2, the probability of the object 202 stopping and waiting 220b, is more likely than running out in front of the oncoming vehicle 220a; See at least Lan Paragraph 0064, the likelihood of collision between the object 202 and a second object is reduced by selecting a predicted interaction trajectory that is not in conflict with the second object; The object 202 using trajectory 220b results in ; and 
determining, further based at least in part on the probability, the action for the vehicle (See at least Lan Paragraphs 0082-0083, a motion plan is determined and implemented for the vehicle based on the probability of each trajectory).

Regarding Claim 14, Lan discloses one or more non-transitory computer-readable media storing instructions executable by a processor, wherein the instructions, when executed, cause the processor to perform operations (See at least Lan Paragraph 0047) comprising: 
receiving state data associated with an object in an environment (See at least Lan Paragraph 0019, the sensors are used to capture data on the environment and objects proximate to the vehicle and then provide the data to the vehicle’s autonomy computing system); 
receiving a perceived trajectory associated with the object (See at least Lan Paragraph 0061 and Figure 2, the initial trajectories of the objects are interpreted as the perceived trajectory); 
determining, based at least in part on the perceived trajectory, a perturbed trajectory (See at least Lan Paragraph 0063 and Figure 2, the plurality of predicted trajectories are interpreted as perturbed trajectories, which are determined for the plurality of objects); 
receiving a trajectory associated with a vehicle in the environment (See at least Lan Paragraph 0058, the vehicle computing system obtains the planned motion trajectory of the vehicle); 
determining, based at least in part on the perturbed trajectory and the trajectory, a likelihood of collision between the object and the vehicle (See at least Lan Paragraphs 0063-0064, interactions are predicted based on the conflicts between trajectories, and the trajectories are considered to be in conflict if they would lead to a collision; See at least Lan Paragraphs 0059 and 0063,an interaction is determined between the predicted trajectories 220A-B of the first object and a second object, the ; and 
determining, based at least in part on the likelihood of collision, an action for the vehicle (See at least Lan Paragraph 0083, a motion plan is generated based on the predicted interaction trajectories).

Regarding Claim 15, Lan discloses determining the perturbed trajectory comprises determining a plurality of perturbed trajectories (See at least Lan Paragraph 0063 and Figure 2, a plurality of perturbed trajectories are determined for the plurality of objects), the operations further comprising: 
determining, based at least in part on the plurality of perturbed trajectories and the trajectory, a number of potential collisions between the vehicle and the object (See at least Lan Paragraphs 0061 and 0063, the system determines the interactions, which are interpreted as potential collisions, based on when objects overlap or intersect with each other; one or more interactions are determined for the plurality of trajectories); 
determining that the number of potential collisions meets or exceeds a threshold number (See at least Lan Paragraph 0081, the system determines one or more interaction trajectories for an object; examiner has interpreted one interaction to be a threshold number); and 
determining, further based at least in part on the number of potential collisions, the action for the vehicle (See at least Lan Paragraph 0083, a motion plan is determined and implemented for the vehicle based on the one or more interactions).

Regarding Claim 19, Lan discloses determining a probability associated with the perturbed trajectory (See at least Lan Paragraph 0073, probabilities are determined for each trajectory);
altering, based at least in part on the probability, the likelihood of collision (See at least Lan Paragraph 0073 and Figure 2, the probability of the object 202 stopping and waiting 220b, is more likely ; and 
determining, further based at least in part on the probability, the action for the vehicle (See at least Lan Paragraphs 0082-0083, a motion plan is determined and implemented for the vehicle based on the probability of each trajectory).

Regarding Claim 20, Lan discloses determining the likelihood of collision between the object and the vehicle comprises: 
determining a first region associated with a predicted position of the vehicle at a first time time, based at least in part on the trajectory (See at least Lan Paragraph 0061 and Figure 2, the vehicle trajectory 211 is interpreted as a first region); 
determining a second region associated with a predicted position of the object at the first time, based at least in part on the first perturbed trajectory (See at least Lan Paragraph 0061 and Figure 2, an object’s trajectory is interpreted as a second region); and 
determining an overlap between the first region and the second region (See at least Lan Paragraph 0061, an interaction is determined if there is an overlap between trajectories at a similar time period and the system can determine an interaction between the vehicle and an object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 9-10, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Kawasaki (US 20210001860 A1) (Hereinafter referred to as Kawasaki).

Regarding Claim 4, Lan teaches the state data comprises acceleration data associated with the object,…and a classification associated with the object (See at least Lan Paragraph 0022, the state data includes current or past acceleration of an object, and the classification of the object), 
wherein determining the first perturbed trajectory comprises varying at least one of the acceleration data or the steering angle rate, based at least in part on the perturbation parameter (See at least Lan Paragraph 0073 and Figure 2, the trajectory 220b for object 202 is stopping and waiting before going, which is varying the acceleration and the acceleration is interpreted as a perturbation parameter), and 
wherein the perturbation parameter is based at least in part on the classification associated with the object (See at least Lan Paragraph 0073, the stopping and waiting is based on the fact that the object 202 is a jaywalking pedestrian).
Lan fails to disclose that the state data comprises a steering angle rate associated with the object.
However, Kawasaki teaches this limitation (See at least Kawasaki Paragraph 0026, the angular acceleration, which is interpreted as the steering angle rate according to Paragraph 0018 of applicant’s specification, of the objects are determined using the sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan with Kawasaki to have the state data include a steering angle rate 

Regarding Claim 9, Lan teaches the state data comprises acceleration data associated with the object (See at least Lan Paragraph 0022, the state data includes current or past acceleration of an object),…and 
wherein determining the plurality of perturbed trajectories associated with the object comprises varying at least one of the acceleration data or the steering angle rate (See at least Lan Paragraph 0073 and Figure 2, the trajectory 220b for object 202 is stopping and waiting before going, which is varying the acceleration).
Lan fails to disclose that the state data comprises a steering angle rate associated with the object.
However, Kawasaki teaches this limitation (See at least Kawasaki Paragraph 0026, the angular acceleration, which is interpreted as the steering angle rate according to Paragraph 0018 of applicant’s specification, of the objects are determined using the sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan with Kawasaki to have the state data include a steering angle rate of the object. The steering angle rate can be used to predict the motion of the object (See at least Kawasaki Paragraphs 0038-0039, the angular acceleration is sent to the estimating unit, which estimates the likelihood of the object’s movement). By being able to predict the motion of the object, the system can better avoid collisions with the object, thus, increasing the safety of the system. 

Regarding Claim 10, Lan teaches the state data further comprises a classification associated with the object (See at least Lan Paragraph 0022, the state data includes the classification of the object), and
wherein determining the perturbed trajectory is based at least in part on the classification associated with the object (See at least Lan Paragraph 0073, the stopping and waiting is based on the fact that the object 202 is a jaywalking pedestrian).

Regarding Claim 13, Lan teaches the state data is based at least in part on sensor data captured by a sensor of the vehicle (See at least Lan Paragraph 0019, the sensors are used to capture data on the environment and objects proximate to the vehicle and then provide the data to the vehicle’s autonomy computing system) and wherein the state data comprises acceleration data associated with the object (See at least Lan Paragraph 0022, the state data includes current or past acceleration of an object),…and 
wherein determining the perturbed trajectory comprises varying one or more of the acceleration data or the steering angle rate, based at least in part of a perturbation parameter (See at least Lan Paragraph 0073 and Figure 2, the trajectory 220b for object 202 is stopping and waiting before going, which is varying the acceleration and the acceleration is interpreted as a perturbation parameter).
Lan fails to disclose that the state data comprises a steering angle rate associated with the object.
However, Kawasaki teaches this limitation (See at least Kawasaki Paragraph 0026, the angular acceleration, which is interpreted as the steering angle rate according to Paragraph 0018 of applicant’s specification, of the objects are determined using the sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan with Kawasaki to have the state data include a steering angle rate of the object. The steering angle rate can be used to predict the motion of the object (See at least Kawasaki Paragraphs 0038-0039, the angular acceleration is sent to the estimating unit, which estimates 

Regarding Claim 17, Lan teaches the state data comprises acceleration data associated with the object (See at least Lan Paragraph 0022, the state data includes current or past acceleration of an object),…and 
wherein determining the plurality of perturbed trajectories associated with the object comprises varying at least one of the acceleration data or the steering angle rate (See at least Lan Paragraph 0073 and Figure 2, the trajectory 220b for object 202 is stopping and waiting before going, which is varying the acceleration).
Lan fails to disclose that the state data comprises a steering angle rate associated with the object.
However, Kawasaki teaches this limitation (See at least Kawasaki Paragraph 0026, the angular acceleration, which is interpreted as the steering angle rate according to Paragraph 0018 of applicant’s specification, of the objects are determined using the sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan with Kawasaki to have the state data include a steering angle rate of the object. The steering angle rate can be used to predict the motion of the object (See at least Kawasaki Paragraphs 0038-0039, the angular acceleration is sent to the estimating unit, which estimates the likelihood of the object’s movement). By being able to predict the motion of the object, the system can better avoid collisions with the object, thus, increasing the safety of the system. 

Regarding Claim 18, Lan teaches the state data further comprises a classification associated with the object (See at least Lan Paragraph 0022, the state data includes the classification of the object), and
wherein determining the perturbed trajectory is based at least in part on the classification associated with the object (See at least Lan Paragraph 0073, the stopping and waiting is based on the fact that the object 202 is a jaywalking pedestrian).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Xiao et al (US 10949885 B2) (Hereinafter referred to as Xiao).

Regarding Claim 8, Lan fails to disclose determining a probability of a collision between the vehicle and the object, based at least in part on the number of potential collisions relative to a number of the plurality of perturbed trajectories.
However, Xiao teaches determining the probability of a collision based on the number of collisions for the plurality of perturbed trajectories (See at least Xiao Column 29 line 46- Column 30 line 31, a probability of collision is determined based on the vehicle’s trajectory intersecting any one of the object’s probabilistic trajectories; all possible trajectories of all objects are used to estimate the probability of collision). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan with Xiao to determine the probability of a collision based on the number of potential collisions relative to a number of perturbed trajectories. This would allow the system to generate an overall probability, rather than just a probability for a specific trajectory, which would make the system more reliable since a user can determine the overall probability of a collision based on all the possible trajectories of the object (See at least Xiao Column 30 lines 25-31).  

Regarding Claim 16, Lan fails to disclose determining a probability of a collision between the vehicle and the object, based at least in part on the number of potential collisions relative to a number of the plurality of perturbed trajectories.
However, Xiao teaches determining the probability of a collision based on the number of collisions for the plurality of perturbed trajectories (See at least Xiao Column 29 line 46- Column 30 line 31, a probability of collision is determined based on the vehicle’s trajectory intersecting any one of the object’s probabilistic trajectories; all possible trajectories of all objects are used to estimate the probability of collision). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan with Xiao to determine the probability of a collision based on the number of potential collisions relative to a number of perturbed trajectories. This would allow the system to generate an overall probability, rather than just a probability for a specific trajectory, which would make the system more reliable since a user can determine the overall probability of a collision based on all the possible trajectories of the object (See at least Xiao Column 30 lines 25-31).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lan. 

Regarding Claim 12, Lan discloses determining a second bounding box associated with the object (See at least Lan Paragraph 0054 and Figure 2, the bounding shapes around the objects are interpreted as second bounding boxes); 
determining a first position of the…vehicle at the second time, based at least in part on the trajectory (See at least Lan Paragraph 0061 and Figure 2, the vehicle trajectory 211 is interpreted as a first position);
determining a second position of the second bounding box at the second time, based at least in part on the perturbed trajectory (See at least Lan Paragraph 0063 and Figure 2, an object’s predicted trajectory is interpreted as a second position); and 
determining an overlap between the …vehicle and the second bounding box at the second time, based at least in part on the first position and the second position (See at least Lan Paragraph 0061, an interaction is determined if there is an overlap between trajectories at a similar time period; See at least Lan Paragraphs 0059 and 0063,an interaction is determined between the predicted trajectories 220A-B of the first object and a second object, the second object being the vehicle 104). 
Lan fails to explicitly teach a first bounding box associated with the vehicle.
However, Lan does teach determining bounding boxes around vehicles (See at least Lan Paragraph 0061 and Figure 2, there are bounding boxes for the object 216 and other vehicles, 214 and 212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan to have a first bounding box associated with the vehicle. Using a bounding shape would allow the system to represent the size of the vehicle (See at least Lan Paragraph 0054). By representing the size of the vehicle, the system can better determine if the vehicle will collide with any of the objects. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ng et al (US 20210354729 A1) teaches path selection and planning for autonomous vehicles that predict the paths of other vehicles
Komuro (US 20200385020 A1) teaches predicting the path of other objects and controlling the vehicle accordingly 
Xu et al (US 20200339116 A1) teaches predicting the movement of moving objects relative to an autonomous vehicle 
Nister et al (US 20190243371 A1) teaches avoiding obstacles by predicting the path of other objects

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664